DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 1/19/2021, has been entered and carefully considered. Claims 1, 8-9, 17 and 22 are amended, and claim 24 is canceled. Claims 1-23 and 25 are currently pending.

REASONS FOR ALLOWANCE
3. 	Claims 1-23 and 25 are allowed. 

Applicant’s invention is drawn to a method for performance monitoring for VNF related virtualized resources.
The independent claims 1, 9, 17 and 22 recites, inter alia, a method for identify a virtualized network function (VNF)-related virtualized resource (VR) performance threshold for one or more VRs supporting a VNF used to implement a virtualized network element in a 3rd Generation Partnership Project (3GPP) network, and determine whether the VNF-related VR performance threshold has been crossed based on received VNF-related VR performance data.
Applicant has amended independent claims 1, 9, 17 and 22 to incorporate the subject matter, perform an alarm correlation procedure for determining whether to restart a VNF instance that checks for one or more correlations between a virtual resource performance alarm of a virtual resource in the VNF and one or more other pending virtual resource performance alarms of other virtual resources associated with a different virtual network element than a virtual network element associated with the virtual resource performance alarm, wherein the different virtual network element comprises at least one of: a virtualized evolved Node B (veNB) or a virtualized mobility management entity (vMME); determine whether the VNF instance is to be restarted based on the alarm correlation procedure”.
The “correlations between a virtual resource performance alarm of a virtual resource in the VNF and one or more other pending virtual resource performance alarms of other virtual resources associated with a different virtual network element than a virtual network element associated with the virtual resource performance alarm, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180191561, You et al. disclose Network element upgrade method and device.
US 20170317872, Zhu et al., disclose Alarm Processing Method and Apparatus.
US 20170250870, Zhao et al., disclose and network administration system thereof.
3GPP TS 28.516 V0.1.0, Fault Management (FM) for mobile networks that include virtualized network functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413